EXECUTION VERSION


FIRST AMENDMENT TO CREDIT AGREEMENT


This FIRST AMENDMENT to the Credit Agreement referred to below, dated as of
October 1, 2019 (this “First Amendment”), by and among EAGLE BULK ULTRACO LLC, a
Marshall Islands limited liability company, as Borrower (the “Borrower”), the
Initial Guarantors, the Parent, the Additional Guarantors, including SYDNEY
EAGLE LLC, COPENHAGEN EAGLE LLC and DUBLIN EAGLE LLC, each a Marshall Islands
limited liability company (collectively, the “Additional Guarantors” and each an
“Additional Guarantor”), as joint and several guarantors, the Lenders party
hereto, ABN AMRO Capital USA LLC, as Facility Agent (in such capacity, the
“Facility Agent”) and ABN AMRO Capital USA LLC as Security Trustee (in such
capacity, the “Security Trustee”). Capitalized terms used herein but not
otherwise defined in this First Amendment have the same meanings as specified in
the Credit Agreement referenced below, as amended by this First Amendment.
RECITALS
WHEREAS, the Borrower, the Guarantors from time to time party thereto, the
Lenders from time to time party thereto, the Swap Banks from time to time party
thereto, the Facility Agent, the Security Agent and the other parties thereto
have entered into that certain Credit Agreement, dated as of January 25, 2019
(as amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Credit Agreement”);
WHEREAS, pursuant to Section 2.21 of the Credit Agreement as amended by this
First Amendment, the Borrower hereby requests (and this First Amendment hereby
constitutes a written notice to the Facility Agent pursuant to such Section 2.21
requesting) the Incremental Lenders to make available Incremental Commitments
pursuant to the first of up to two (2) increases in the Term Facility
Commitments to finance the acquisition by the Additional Guarantors of the
Additional Young Vessels described in Annex I attached hereto, and to make Loans
to the Borrower in up to two (2) Borrowings during the First Incremental
Commitment Availability Period (as defined below) in an aggregate principal
amount equal to the lesser of (i) $34,320,000 and (ii) the sum of (x) 50% of the
aggregate Fair Market Value of any Additional Vessels to be financed by such
Incremental Commitments plus (y) 55% of the aggregate Fair Market Value of any
Additional Young Vessels to be financed by such Incremental Commitments, and in
any case in a maximum borrowed amount of $11,440,000 per Additional Young Vessel
financed by the relevant Borrowing, and the Facility Agent, the Security
Trustee, the Borrower, the Guarantors, the Lenders and each Incremental Lender
have agreed, subject to the terms and conditions hereinafter set forth, to
provide for such Incremental Commitments, which will be added to, and constitute
part of, the Commitments and the Total Commitments; and
WHEREAS, the Borrower, the Guarantors, the Lenders, the Incremental Lenders, the
Facility Agent and the Security Trustee have agreed to amend the Credit
Agreement as hereinafter set forth to provide for such Incremental Commitments;
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
SECTION 1.
Amendments to Credit Agreement. The Credit Agreement is, effective as of the
First Amendment Effective Date, and subject to the satisfaction of the
conditions precedent set forth in Section 4 below, hereby amended as follows:

(a)    Definitions. Section 1.01 of the Credit Agreement is hereby amended by:
(i)    adding the following new definitions thereto in the proper alphabetical
order:
“Annex VI” means Annex VI of the Protocol of 1997 (as subsequently amended from
time to time) to amend the International Convention for the Prevention of
Pollution from Ships 1973 (Marpol), as modified by the Protocol of 1978 relating
thereto.
“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of October 1, 2019, among the Borrower, the Guarantors, the Facility Agent,
the Security Trustee and the Lenders party thereto.
“First Incremental Borrowing” means a Borrowing consisting of a Loan made
pursuant to the First Incremental Commitments.
“First Incremental Commitments” means Incremental Commitments made pursuant to
this First Amendment.
“First Incremental Commitment Availability Period” means the period from and
including the First Amendment Effective Date to but excluding the First
Incremental Commitment Termination Date.
“First Incremental Commitment Termination Date” means December 31, 2019 or such
later date as may be agreed between the Borrower, the Facility Agent and the
Incremental Lenders (except that, if such date is not a Business Day, the First
Incremental Commitment Termination Date shall be the next preceding Business
Day).
“Poseidon Principles” means the financial industry framework for assessing and
disclosing the climate alignment of ship finance portfolios published in June
2019 as the same may be amended or replaced to reflect changes in Applicable Law
or regulation or the introduction of or changes to mandatory requirements of the
International Maritime Organization from time to time.
“Recognized Organization” means, in respect of a Vessel an organization
representing that Vessel’s Approved Flag and, for the purposes of this
definition, duly authorized to determine whether the Upstream Guarantor owning
such Vessel has complied with regulation 22A of Annex Vl.
“Statement of Compliance” means a Statement of Compliance related to fuel oil
consumption pursuant to regulations 6.6 and 6.7 of Annex VI.
(ii)    amending and restating the following definitions thereto:
“Commitment” means a Revolving Facility Commitment, a Term Facility Commitment
or a First Incremental Commitment, as applicable.
“Commitment Termination Dates” means each of the Term Facility Commitment
Termination Date, the Revolving Facility Commitment Termination Date and the
First Incremental Commitment Termination Date.
“Working Capital” means current assets less current liabilities which would be
included as current assets (not including intangible assets) and current
liabilities (not including (i) Indebtedness under the Loan Documents, (ii)
intangible liabilities and (iii) the current portion of operating lease
liabilities), in a consolidated balance sheet of the Parent in accordance with
GAAP drawn up at such time (in any case, however, excluding the Restricted
Subsidiary).
(iii)    deleting paragraph (b) of the definition of “Cash Equivalents” and
replacing it with the following:
“investments in certificates of deposit, banker’s acceptances and time deposits
maturing within 180 days from the date of acquisition thereof in each case with
ABN AMRO Bank N.V., any U.S. domestic office of any commercial bank organized
under the laws of the United States of America or any State thereof or any
foreign bank organized in Austria, Denmark, Finland, Germany, Greece, Italy,
Norway, Portugal, Spain, Sweden, Switzerland, United Kingdom, France,
Netherlands, Canada, Japan, Singapore or any U.S. branch or agency of any of the
foregoing, in each case with commercial paper rated, on the day of such
investment, at least A-1 or the equivalent thereof by S&P or P-1 or the
equivalent thereof by Moody’s;” and
(iv)    inserting, in the definition of “Term Facility Borrowing”, the phrase
“(except as otherwise expressly permitted under Section 2.21(a))” immediately
following the phrase “in the aggregate not to exceed”.
(b)    Section 2.06(b) of the Credit Agreement is amended by inserting the words
“Term Facility” before the word “Borrowings” where the word “Borrowings” appears
in lines two and four thereof.
(c)    Paragraph (d) of Section 2.06 of the Credit Agreement is renumbered to
paragraph (e), and a new paragraph (d) is inserted in proper alphanumeric order
as follows:
“(d) First Incremental Borrowings. The Borrower shall repay the aggregate
principal amount of the First Incremental Borrowings in (i) sixteen (16)
consecutive quarterly principal repayment installments of an amount equal to
$765,000 (subject to pro-rata reduction if the total amount of the First
Incremental Borrowings is less than $34,320,000) beginning on January 29, 2020
and occurring every ninety (90) days thereafter and (ii) a final balloon payment
on the Maturity Date in an amount equal to the aggregate principal amount of the
First Incremental Borrowings outstanding on the Maturity Date.”
(d)    Section 2.21(a) of the Credit Agreement is amended and restated as
follows:
“(a) Request for Increase. The Borrower may, by notice to the Facility Agent
(who shall promptly notify the Lenders), request up to two (2) increases in the
Term Facility Commitments, each of which increases may be drawn in up to two (2)
Borrowings, to finance the acquisition of one or more vessels owned by one or
more Additional Guarantors (each such increase, an “Incremental Commitment”);
provided that (I) the first Incremental Commitment shall be in an aggregate
amount not exceeding an amount equal to the lesser of (i) $34,320,000 and (ii)
the sum of (x) 50% of the aggregate Fair Market Value of any Additional Vessels
to be financed by the first Incremental Commitment plus (y) 55% of the aggregate
Fair Market Value of any Additional Young Vessels to be financed by the first
Incremental Commitment, and in any case in a maximum borrowed amount of
$11,440,000 per Additional Young Vessel financed by the relevant Borrowing, and
that (II) the second Incremental Commitment shall be in an aggregate amount not
exceeding an amount equal to the lesser of (i) $60,000,000 and (ii) the sum of
(x) 50% of the aggregate Fair Market Value of any Additional Vessels to be
financed by the second Incremental Commitment plus (y) 55% of the aggregate Fair
Market Value of any Additional Young Vessels to be financed by the second
Incremental Commitment; provided further that (A) any such Incremental
Commitments shall be uncommitted by the Lenders and subject to the approval of
each Lender that agrees to provide an Incremental Commitment, (B) any such
request for an increase shall be subject to (x) the prior written consent of the
Incremental Lenders and (y) the entry into by the Borrower and the other
Security Parties of documentation amending and/or supplementing this Agreement
and the other Loan Documents as the Facility Agent may reasonably require, (C)
Section 2.06 and Schedule VII shall be supplemented to provide for repayment of
the relevant Incremental Commitments on an approximate fifteen-year age-adjusted
profile to 0 based on the average age (calculated based on the year and month of
delivery) of the Additional Vessels and Additional Young Vessels being financed,
(D) all Additional Vessels and Additional Young Vessels and related tangible and
intangible property shall be pledged as Collateral to secure the Facility (as
increased by the relevant Incremental Commitments), (E) proposed Incremental
Commitments shall be offered as a right of first refusal to the Lenders on a
pro-rata basis, and (F) any such requests for Incremental Commitments may not be
made on or after the date which is eighteen (18) months after the Closing Date.”
(e)    Section 5.03 of the Credit Agreement is amended and restated as follows:
“5.03 Vessel Valuations. The Borrower, at its own expense, shall procure at
least two written appraisal reports, to be made by an Approved Broker (i) each
calendar year, dated no earlier than 30 days prior to its delivery to the
Facility Agent, and (ii) during the occurrence and continuation of an Event of
Default at such frequency as the Facility Agent requests, in each case
indicating the Fair Market Value of: (a) all Vessels subject to a Vessel
Mortgage, thirty (30) days after the end of the second and fourth fiscal
quarters of each fiscal year; (b) each Delivered Vessel on or before the giving
of the first Borrowing Request; and (c) all Vessels on or before the date on
which the Borrower elects to increase the Commitments pursuant to Section
2.21(a); provided that, for the avoidance of doubt, the Facility Agent at all
times may obtain additional such written appraisal reports at its own cost.”
(f)    A new Section 5.37 shall be added to the Credit Agreement, sequentially
after Section 5.36, as follows:
“5.37 Poseidon Principles. Each Upstream Guarantor shall, upon the request of
any Lender and at the cost of such Upstream Guarantor, on or before 31st July in
each calendar year, supply or procure the supply to the Facility Agent of all
information necessary in order for any such Lender to comply with its
obligations under the Poseidon Principles in respect of the preceding year,
including, without limitation, all ship fuel oil consumption data required to be
collected and reported in accordance with Regulation 22A of Annex VI and any
Statement of Compliance, in each case relating to the Vessel owned by such
Upstream Guarantor for the preceding calendar year provided always that no
Lender shall publicly disclose such information with the identity of such Vessel
without the prior written consent of the Upstream Guarantor owning such Vessel.
For the avoidance of doubt, such information shall be “Information” for the
purposes of Section 11.12 (Treatment of Certain Information; Confidentiality)
but such Upstream Guarantor acknowledges that, in accordance with the Poseidon
Principles, such information will form part of the information published
regarding the relevant Lender’s portfolio climate alignment.”
(g)    Section 6.04 of the Credit Agreement is amended by adding the following
sentence at the end of the section:
“Notwithstanding anything to the contrary in this Section 6.04, and for the
avoidance of doubt, nothing in this Section 6.04, shall limit the ability of the
Parent to issue any debt that is convertible into the Parent’s common stock,
perform its obligation thereunder, including the payment of interest, of
principal or of any amount due upon conversion (whether in cash, shares of the
Parent’s common stock, or combination thereof), or repurchase such debt as
required under the terms thereof, and nothing in the aforementioned shall be
deemed to be a breach of the terms of this Section 6.04.”
SECTION 2.
First Incremental Commitments.

(a)    Each Incremental Lender, subject to the occurrence of the First Amendment
Effective Date and upon satisfaction of the applicable conditions set forth in
Section 5, hereby severally agrees to make Loans to the Borrower in up to two
(2) Borrowings on a Business Day during the First Incremental Commitment
Availability Period in an aggregate principal amount not to exceed such
Incremental Lender’s First Incremental Commitments as set forth opposite its
name on Annex II attached hereto.
(b)    The Incremental Lenders, the Lenders, the Facility Agent, the Security
Trustee, the Borrower and the Guarantors agree that this First Amendment effects
the provisions of Section 2.21 of the Credit Agreement as amended by this First
Amendment with respect to the first of up to two (2) Incremental Commitments and
shall constitute a Joinder Agreement pursuant to and in accordance with Section
2.21 of the Credit Agreement as amended by this First Amendment.
(c)    Upon the incurrence of a Loan pursuant to this First Amendment, such Loan
shall be subject to the interest rates (including the Margin and the Commitment
Fee) and terms, repayment, voluntary prepayment terms and mandatory prepayment
terms applicable to the Loans as set forth in the Credit Agreement.
(d)    On (and subject to the occurrence of) the First Amendment Effective Date,
each Incremental Lender party hereto to the extent provided in this First
Amendment and the Credit Agreement, shall have the rights and obligations of a
Lender thereunder and under the other applicable Loan Documents.
(e)    The Borrower and each Guarantor acknowledges and agrees that (i) the
Borrower shall be liable for all Obligations with respect to all Loans made to
the Borrower pursuant to this First Amendment and (ii) all such Obligations
(including all such Loans pursuant to this First Amendment) shall constitute
Guaranteed Obligations and shall be entitled to the benefits of the Security
Documents and the Guarantees.
(f)    The First Incremental Commitment of each Incremental Lender shall
automatically terminate upon the earlier of (i) the making of the Loans pursuant
to this First Amendment on the First Amendment Effective Date if the Loans
relating to all of the Additional Young Vessels are drawn in a single Borrowing,
(ii) the making of Loans pursuant to this First Amendment on the date of the
second Borrowing permitted under this First Amendment if the Loans relating to
the Additional Young Vessels are drawn in two (2) Borrowings or (iii) the First
Incremental Commitment Termination Date.
(g)    The proceeds of the Loans pursuant to this First Amendment shall be used
by the Borrower solely for the purposes set forth in the second recital of this
First Amendment and any amounts repaid, prepaid or cancelled may not be
reborrowed.
SECTION 3.
Representations and Warranties. In order to induce the Incremental Lenders party
hereto to enter into this First Amendment, to make the Loans pursuant hereto and
to amend the Credit Agreement in the manner provided herein, each Security Party
hereby represents and warrants that:

(a)    the representations and warranties set forth in Article III of the Credit
Agreement and in each other Loan Document shall be true and correct in all
material respects (or true and correct in all respects in the case of
representations and warranties qualified by materiality or Material Adverse
Effect) on and as of the First Amendment Effective Date with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects (or true and correct in all respects in the case of representations and
warranties qualified by materiality or Material Adverse Effect) on and as of
such earlier date).
(b)    both before and after giving effect to this First Amendment, no Default
or Event of Default shall have occurred and be continuing; and
(c)    this First Amendment has been duly authorized, executed and delivered by
each Security Party party hereto and each of this First Amendment and the Credit
Agreement, as amended hereby, constitutes a legal, valid and binding obligation,
enforceable against each Security Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 4.
Conditions of Effectiveness. The effectiveness of this First Amendment
(including the amendments contained in Section 1 hereof and agreements contained
in Section 2 hereof) are subject to the satisfaction of the following conditions
(the date of satisfaction of such conditions being referred to herein as the
“First Amendment Effective Date”):

(a)    this First Amendment shall have been duly executed by the Borrower, each
Guarantor, the Lenders, the Incremental Lenders, the Facility Agent and the
Security Trustee (which may include a copy transmitted by facsimile or PDF or
other electronic method), and delivered to the Facility Agent;
(b)    a duly executed original of a Guarantor Accession Agreement made among
the Additional Guarantors and the Facility Agent;
(c)    the Facility Agent shall have received (i) a certificate of an officer or
an officer of the sole member, as the case may be, of each Security Party dated
the First Amendment Effective Date, certifying (A) either (i) that attached
thereto is a true and complete copy of each Organizational Document of such
Security Party, or (ii) that the copies of such Security Party’s Organizational
Documents as previously certified and delivered to the Facility Agent on the
Closing Date (or, if later, the date of joinder of such Security Party as a
Guarantor under the Loan Documents) remain in full force and effect on the First
Amendment Effective Date, without modification or amendment since such prior
date of certification and delivery, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors or sole
member of such Security Party authorizing the execution, delivery and
performance of this First Amendment and the other Loan Documents (including, if
applicable, as amended by this First Amendment) to which such Security Party is
a party and, in the case of the Borrower, the borrowing of the Loans hereunder,
and that such resolutions have not been modified, rescinded or amended and are
in full force and effect and (C) as to the incumbency and specimen signature of
each officer, director and attorney-in-fact authorized to execute this First
Amendment and any Loan Document or any other document delivered in connection
herewith or therewith on behalf of such Security Party, (ii) a certificate as to
the goodstanding of each Security Party as of a date reasonably near to the
First Amendment Effective Date certifying that each Security Party is duly
formed and in goodstanding under the laws of its jurisdiction of incorporation
and (iii) an original or certified copy power of attorney under which any Loan
Document is executed on behalf of a Security Party;
(d)    the Facility Agent shall have received copies of all consents which a
Security Party requires to enter into, or make any payment under, any Loan
Document, each certified as of a date reasonably near the First Amendment
Effective Date by an authorized person of such party as being a true and correct
copy thereof, or certification by such authorized person that no such consents
are required;
(e)    the Facility Agent shall have received such documentation and other
evidence as is reasonably requested by the Facility Agent or a Lender in order
for each to carry out and be satisfied with the results of all necessary “know
your customer” or other checks which it is required to carry out in relation to
the transactions contemplated by this Agreement and the other Loan Documents,
including without limitation obtaining, verifying and recording certain
information and documentation that will allow the Facility Agent and each of the
Lenders to identify each Security Party in accordance with the requirements of
the PATRIOT Act;
(f)    two valuations, each dated no more than thirty (30) days prior to the
First Amendment Effective Date, addressed to the Facility Agent (at the expense
of the Borrower) by an Approved Broker indicating the Fair Market Value of each
of the Delivered Vessels, and each of the Additional Young Vessels to be
financed by the Incremental Commitment;
(g)    the Facility Agent shall have received in form approved by the Facility
Agent an amendment to each Vessel Mortgage duly executed by the owner of the
relevant Vessel reflecting this First Amendment, and evidence that such
amendment has been duly recorded in accordance with the Laws of the Approved
Flag;
(h)    a copy of the memorandum of agreement (together with all amendments and
addenda thereto) for each Additional Young Vessel duly executed by the relevant
Additional Guarantor who will be the owner thereof, and the relevant seller,
together with evidence of any address or similar commission arrangements, all of
which shall be of terms acceptable to the Facility Agent (certified by an
officer of the Borrower or such Additional Guarantor to be a true, correct and
complete copy thereof);
(i)    evidence that each Additional Guarantor who will be the owner of an
Additional Young Vessel has duly opened an Operating Account and has delivered
to the Facility Agent all resolutions, signature cards and other documents or
evidence required in connection with the opening, maintenance and operation of
such accounts with the Account Bank;
(j)    a duly executed original of (i) an amendment to the Membership Interest
Pledge and (ii) an Account Pledge with respect to each Additional Guarantor who
will be the owner of an Additional Young Vessel, and of any documents required
to be delivered thereunder;
(k)    on or prior to the First Amendment Effective Date, the Borrower shall
have paid to the Facility Agent for the account of each Incremental Lender with
First Incremental Commitments a fee equal to 1% of the aggregate amount of such
Incremental Lender’s Commitments in effect on the First Amendment Effective
Date;
(l)    the Borrower shall have paid all costs, fees, expenses and other amounts
due and payable pursuant to the Loan Documents and in connection with this First
Amendment;
(m)    the Facility Agent shall have received such legal opinions and other
documents reasonably requested by the Facility Agent in connection with this
First Amendment; and
(n)    (i) all representations and warranties set forth in Section 3 of this
First Amendment shall be true and correct in all material respects (or true and
correct in all respects in the case of representations and warranties qualified
by materiality or Material Adverse Effect) on and as of the First Amendment
Effective Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects (or true and correct in all respects in the
case of representations and warranties qualified by materiality or Material
Adverse Effect) on and as of such earlier date) and (ii) no Default shall have
occurred and be continuing or would occur after giving effect to the Incremental
Commitments or to the incurrence of the Loans pursuant to this First Amendment
and the application of the proceeds therefrom.
SECTION 5.
Conditions Precedent to Each Borrowing of First Incremental Commitments. The
obligation of each Incremental Lender to make each Loan under this First
Amendment is subject to the following conditions precedent having been satisfied
(or waived in writing by the Facility Agent with the written consent of the
Required Lenders) on or prior to the date of the relevant Borrowing:

(a)    the Facility Agent shall have received a Borrowing Request in respect of
all or part of the Loans under this First Amendment by no later than the
applicable time required pursuant to Section 2.03 of the Credit Agreement (or
such shorter period as may be agreed by the Facility Agent);
(b)    the Facility Agent shall have received a certificate of an officer of the
Borrower (for itself and as sole member of each Upstream Guarantor, as the case
may be) and of the Parent certifying that no Default shall have occurred and be
continuing;
(c)    the Facility Agent shall have received on or before such Borrowing, a
certificate of an officer of the Borrower (for itself and as sole member of each
Upstream Guarantor) and of the Parent, in form and substance reasonably
satisfactory to the Facility Agent, dated as of the relevant Borrowing (the
statements made in such certificate shall be true on and as of the date of such
Borrowing), certifying copies of the resolutions of the Borrower as sole member
of each Upstream Guarantor approving each Loan Document and each other document
contemplated thereby to which any Obligor is or is to be a party, and certifying
that each of the statements and confirmations made in the certificate(s)
delivered pursuant to Section 4(c) remain true, complete and up-to-date, in full
force and effect, and have not been amended, modified, suspended or revoked
(other than with respect to the transfer of the sole membership of each Upstream
Guarantor to the Borrower);
(d)    the Facility Agent shall have received on or before such Borrowing, a
certificate of an officer of the Borrower (for itself and as sole member of each
Upstream Guarantor) and of the Parent, in form and substance reasonably
satisfactory to the Facility Agent, dated as of the relevant Borrowing (the
statements made in such certificate shall be true on and as of the date of such
Borrowing), certifying that each document it is required to provide in
connection with such Borrowing is in full force and effect as at the date of
such Borrowing;
(e)    the Facility Agent shall have received on or before such Borrowing, a
copy of a certificate of goodstanding of each Obligor dated as of a date
reasonably near the date of such Borrowing, certifying that such Obligor is duly
formed and in good standing under the laws of its jurisdiction of formation;
(f)    the Facility Agent shall have received, on behalf of itself and the other
Finance Parties, a favorable written opinion of (i) Reed Smith LLP, counsel for
the Security Parties, and (ii) any other legal advisors on matters of the law of
such jurisdiction as the Facility Agent may require, in each case (A) dated the
First Amendment Effective Date (or such other date agreed by the Facility
Agent), (B) addressed to the Facility Agent and the other Finance Parties and
(C) covering customary matters for incremental loan facilities relating to this
First Amendment and the other Loan Documents delivered in connection with this
First Amendment as the Facility Agent shall reasonably request;
(g)    the Borrower shall have paid all costs, fees, expenses and other amounts
due and payable pursuant to the Loan Documents and in connection with this First
Amendment;
(h)    upon the request of any Incremental Lender made through the Facility
Agent, a promissory note executed and delivered to the order of such Incremental
Lender in the form of Exhibit L attached to the Credit Agreement, or any other
form approved by the Facility Agent;
(i)    the conditions precedent set forth in Section 4.02 and 4.03 of the Credit
Agreement shall have been satisfied (or waived in writing by the Facility Agent
with the consent of the Incremental Lenders);
(j)    two valuations each dated no more than thirty (30) days prior to the date
of the relevant Borrowing, addressed to the Facility Agent (at the expense of
the Borrower) by an Approved Broker indicating the Fair Market Value each
Additional Young Vessel to be financed by the relevant Borrowing;
(k)    evidence that, if the tests set out in Article VII or Section 5.04 of the
Credit Agreement were applied immediately following the making of the relevant
Borrowing, the Borrower would not be obliged to provide additional security or
repay part of the Borrowings as therein provided (determined on the basis of the
most recent valuation for each Vessel delivered pursuant to Section 5.03 of the
Credit Agreement); and
(l)    (i) all representations and warranties set forth in Section 3 of this
First Amendment shall be true and correct in all material respects (or true and
correct in all respects in the case of representations and warranties qualified
by materiality or Material Adverse Effect) on and as of the date of such
Borrowing with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects (or true and correct in all respects in the
case of representations and warranties qualified by materiality or Material
Adverse Effect) on and as of such earlier date) and (ii) no Default shall have
occurred and be continuing or would occur after giving effect to the incurrence
of the Loans pursuant to this First Amendment and the application of the
proceeds therefrom.
SECTION 6.
Effects on Loan Documents.

(a)    Except as specifically amended herein or contemplated hereby, all Loan
Documents shall continue to be in full force and effect and are hereby in all
respects ratified and confirmed.
(b)    The execution, delivery and effectiveness of this First Amendment shall
not operate as a waiver of any right, power or remedy of any Lender or the
Facility Agent or the Security Trustee under any of the Loan Documents, nor
constitute a waiver of any provision of the Loan Documents or in any way limit,
impair or otherwise affect the rights and remedies of the Lenders or the
Facility Agent or the Security Trustee under the Loan Documents.
(c)    (i) Each Security Party acknowledges and agrees that, on and after the
First Amendment Effective Date, this First Amendment shall constitute a Loan
Document for all purposes of the Credit Agreement (as amended by this First
Amendment) and (ii) each Security Party hereby (A) agrees that all Obligations
shall be guaranteed pursuant to the Guarantees set forth in Article VIII of the
Credit Agreement in accordance with the terms and provisions thereof and shall
be secured pursuant to the Security Documents in accordance with the terms and
provisions thereof, and that, notwithstanding the effectiveness of this First
Amendment, on and after the First Amendment Effective Date, the Guarantees and
the Liens created pursuant to the Security Documents for the benefit of the
Finance Parties continue to be in full force and effect on a continuous basis
and (B) affirms, acknowledges and confirms all of its obligations and
liabilities under the Credit Agreement and each other Loan Document to which it
is a party, in each case after giving effect to this First Amendment, all as
provided in such Loan Documents, and acknowledges and agrees that such
obligations and liabilities continue in full force and effect on a continuous
basis in respect of, and to secure, the Obligations under the Credit Agreement
and the other Loan Documents, in each case after giving effect to this First
Amendment.
(d)    On and after the First Amendment Effective Date, (i) each reference in
the Credit Agreement (as amended by this First Amendment) to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import referring to the Credit
Agreement, and each reference in the other Loan Documents to “Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement shall mean and be a reference to the Credit Agreement as amended by
this First Amendment, and this First Amendment and the Credit Agreement as
amended by this First Amendment shall be read together and construed as a single
instrument, and (ii) the First Incremental Commitments shall constitute part of
the “Commitments” and “Total Commitments”.
(e)    Nothing herein shall be deemed to entitle the Borrower, nor the
Guarantors to a further consent to, or a further waiver, amendment, modification
or other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement as amended by this First Amendment
or any other Loan Document in similar or different circumstances.
SECTION 7.
Expense Reimbursement and Indemnification. The Borrower hereby confirms that the
expense reimbursement and indemnification provisions set forth in Section 11.03
of the Credit Agreement as amended by this First Amendment shall apply to this
First Amendment and the transactions contemplated hereby.

SECTION 8.
Amendments; Severability.

(a)    This First Amendment, (i) prior to the First Amendment Effective Date,
may not be amended except by an instrument in writing signed by the Security
Parties, the Facility Agent and the Lenders and (ii) after the First Amendment
Effective Date, may not be amended nor may any provision hereof be waived except
in accordance with the provisions of Section 11.02(b) of the Credit Agreement.
(b)    To the extent any provision of this First Amendment is prohibited by or
invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this First Amendment in any
jurisdiction.
SECTION 9.
Governing Law; Waiver of Jury Trial; Jurisdiction. THIS FIRST AMENDMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS FIRST
AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
(including Sections 5-1401 and 5-1402 of the General Obligations Law but
otherwise excluding the laws applicable to conflicts or choice of law). The
provisions of Sections 11.09(b), 11.09(c), 11.09(d) and 11.10 of the Credit
Agreement as amended by this First Amendment are incorporated herein by
reference, mutatis mutandis.

SECTION 10.
Headings. Section headings in this First Amendment are included herein for
convenience of reference only, are not part of this First Amendment and are not
to affect the construction of, or to be taken into consideration in
interpreting, this First Amendment.

SECTION 11.
Counterparts. This First Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
First Amendment by facsimile or in electronic (i.e., “pdf” or “tif”) format
shall be effective as delivery of a manually executed counterpart of this First
Amendment.

[Remainder of page intentionally left blank.]



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers or attorneys-in-fact, as the case may be, as of the day and year first
above written.
BORROWER:
EAGLE BULK ULTRACO LLC


By:    _________________________
Name:
Title:
PARENT:
EAGLE BULK SHIPPING INC., as Parent and Guarantor


By:    _________________________
Name:
Title:
    

INITIAL GUARANTORS:
GANNET SHIPPING LLC
GOLDEN EAGLE SHIPPING LLC
GREBE SHIPPING LLC
IBIS SHIPPING LLC
IMPERIAL EAGLE SHIPPING LLC
JAY SHIPPING LLC
KINGFISHER SHIPPING LLC
MARTIN SHIPPING LLC
NIGHTHAWK SHIPPING LLC
CAPE TOWN EAGLE LLC
FAIRFIELD EAGLE LLC
MYSTIC EAGLE LLC
SOUTHPORT EAGLE LLC
STONINGTON EAGLE LLC
GROTON EAGLE LLC
ROWAYTON EAGLE LLC
MADISON EAGLE LLC
WESTPORT EAGLE LLC
GREENWICH EAGLE LLC
NEW LONDON EAGLE LLC
HAMBURG EAGLE LLC


By:    _________________________
Name:
Title:




ADDITIONAL GUARANTORS
                        
SYDNEY EAGLE LLC
COPENHAGEN EAGLE LLC
DUBLIN EAGLE LLC


By:    __________________________
Name:
Title:


                        









ABN AMRO CAPITAL USA LLC, as Facility Agent, Security Trustee and Lender
By:
    
Name:
Title:



CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender
By:
    
Name:
Title:

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL), as Lender
By:
    
Name:
Title:

DNB CAPITAL LLC, as Lender
By:
    
Name:
Title:

DANISH SHIP FINANCE A/S, as Lender
By:
    
Name:
Title:

NORDEA BANK ABP, NEW YORK BRANCH, as Lender
By:
    
Name:
Title:




ANNEX I


ADDITIONAL YOUNG VESSELS


Vessel
Official Number
IMO Number
Build Year
Owner (Upon Delivery)
1. NAUTICAL MARIE (tbr SYDNEY EAGLE)
8629
9699373
2015
Sydney Eagle LLC
2. NAUTICAL JENNIFER (tbr COPENHAGEN EAGLE)
8612
9699359
2015
Copenhagen Eagle LLC
3. NAUTICAL SIF (tbr DUBLIN EAGLE)
8631
9699323
2015
Dublin Eagle LLC








ANNEX II


FIRST INCREMENTAL COMMITMENTS




Incremental Lenders
First Incremental Commitments
ABN AMRO CAPITAL USA LLC
$6,537,142.86
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
$6,537,142.86
SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)
$6,537,142.86
DNB CAPITAL LLC
$6,537,142.86
DANISH SHIP FINANCE A/S
$4,085,714.29
NORDEA BANK ABP, NEW YORK BRANCH
$4,085,714.29





98678344.3


 
 
 


